       Case 1:14-cv-09662-JSR Document 932 Filed 06/26/19 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


                                        : Case No. 1:14-cv-09662-JSR
IN RE PETROBRAS SECURITIES              :
LITIGATION                              : CLASS ACTION
_______________________________________ :
THIS DOCUMENT RELATES TO:               :
                                        :
All Actions                             :
                                        :


        NOTICE OF READINESS TO DISTRIBUTE SETTLEMENT FUNDS
        Case 1:14-cv-09662-JSR Document 932 Filed 06/26/19 Page 2 of 6



       Lead Plaintiff Universities Superannuation Scheme Ltd., by and through undersigned

counsel, respectfully submits this Notice of Readiness to Distribute Settlement Funds,

attaching as Exhibit A the accompanying Declaration of the Claims Administrator Regarding

Readiness to Distribute (the “Declaration”).

       As referenced in the Declaration, the Claims Administrator, Epiq Class Action &

Claims Solutions, Inc. (“Epiq”) is prepared to distribute the Net Settlement Fund to eligible

Claimants. Accordingly, once mandate is issued by the United States Court of Appeals for the

Second Circuit, Lead Plaintiff will make a motion in this Court for the prompt distribution of

the Net Settlement Fund.

Dated: New York, New York
       June 25, 2019

                                                   POMERANTZ LLP

                                                    /s/ Jeremy A. Lieberman
                                                   Jeremy A. Lieberman
                                                   600 Third Avenue- 20th Floor
                                                   New York, New York 10016
                                                   Telephone: 212-661-1100
                                                   Facsimile: 212-661-8665
                                                   Email: jalieberman@pomlaw.com

                                                   Counsel for Lead Plaintiff
                                                   Universities Superannuation Scheme, Ltd.




                                               1
Case 1:14-cv-09662-JSR Document 932 Filed 06/26/19 Page 3 of 6




           EXHIBIT A
         Case 1:14-cv-09662-JSR Document 932 Filed 06/26/19 Page 4 of 6




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



                                                        :
    IN RE PETROBRAS SECURITIES
                                                        :   No. 14-cv-9662 (JSR)
                                                        :
                                                        :
    LITIGATION                                          :   CLASS ACTION
                                                        :
                                                        :
                                                        :
                                                        :

                  SUPPLEMENTAL DECLARATION OF THE
        CLAIMS ADMINISTRATOR REGARDING READINESS TO DISTRIBUTE

        I, Stephanie Amin-Giwner, declare as follows:

        1.     I am a Manager of Client Services for Epiq Class Action & Claims Solutions, Inc.

(“Epiq”).1 The following statements are based on personal knowledge and information provided

to me by other Epiq employees, and if called on to do so, I could and would testify competently

thereto. I submit this Declaration to supplement my Declaration Regarding Readiness to Distribute

that was previously filed with the court on December 20, 2018.

        2.     As of June 6, 2019, Epiq has received 264,487 Proofs of Claim, and has completed

the processing of those Proofs of Claim. Of these 264,487 Proofs of Claim, 7,075 were received

or postmarked after the June 9, 2018 Claim submission deadline established by the Court. In

consultation with Class Counsel, Epiq has processed all late Claims received through January 31,

2019. Epiq has not rejected any Claim received through January 31, 2019 solely based on its late

submission and Epiq believes no delay has resulted from the acceptance of these late claims.




1
 Garden City Group, LLC (“GCG”), the court-appointed Claims Administrator in this action, was
acquired by Epiq on June 15, 2018 and is now continuing operations as part of Epiq.
                                               1
         Case 1:14-cv-09662-JSR Document 932 Filed 06/26/19 Page 5 of 6



       3.      However, there must be a final cut-off date after which no additional Claims will

be accepted so that there may be a proportional allocation of the Net Settlement Fund and the

distribution may be accomplished.       Accordingly, in consultation with Class Counsel, Epiq

respectfully requests that this Court order that no Claims received after January 31, 2019 will be

eligible for payment in connection with the initial distribution.

       4.      Epiq is prepared to distribute to eligible Claimants upon Court order. Epiq has

determined that 61,884 of the processed Proofs of Claim are acceptable in whole or in part, and

202,603 should be wholly rejected because they are ineligible for payment from the Net Settlement

Funds. The provisionally accepted Claims represent a total of $8,505,449,402.94 in Recognized

Claims calculated in accordance with the Court-approved Plan of Allocation.

       5.      The wholly rejected claims are ineligible for the following reasons: 2

         Claim did not result in a Recognized Claim Amount                  109,783

         Claim did not fit the class definition                              61,116

         Deficient Claim never cured                                         30,397

         Duplicate Claim                                                      1,307



       6.      As of June 6, 2019, the Settlement Funds total approximately $2.9 billion (which

includes interest previously accrued through May 31, 2019). To arrive at the amount of the Net

Settlement Funds potentially available for distribution, fees and expenses as approved by the Court

will be deducted, including the remaining fees awarded to plaintiffs’ counsel, unpaid and future




2
  A list of the Claims received and their ultimate disposition will be provided to the Court for
approval in connection with a motion for approval to conduct an initial distribution.
                                                  2
         Case 1:14-cv-09662-JSR Document 932 Filed 06/26/19 Page 6 of 6



claims administration fees and expenses, escrow fees, tax preparation fees, etc. After these

deductions, we estimate that the Net Settlement Funds will total approximately $2.8 billion.

       7.      Following the initial distribution and resolution of any disputed Claims, Epiq

understands that Class Counsel will file a motion proposing a plan for fully distributing the Net

Settlement Funds.

       8.      Epiq agreed to be the Claims Administrator in exchange for payment of its fees and

expenses. Class Counsel was billed on a regular basis and received regular reports of work Epiq

performed with respect to the administration of the Settlements, and authorized the claims

administration work performed herein. Through March 31, 2019, Epiq has incurred $6,467,323.33

in fees and $4,310,711.44 in expenses in connection with the class certification phase and the

settlement phase, for a total of $10,778,033.77.3 As of June 6, 2019, Epiq has received payment

of its fees and expenses in the amount of $4,579,643.57. Accordingly, there is an outstanding

balance of $6,198,390.20 in fees and expenses payable to Epiq.

    I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.

    Executed this 20th day of June 2019, in Lake Success, New York.




                                                      ______________________________
                                                            Stephanie Amin-Giwner




3
 This is within the $19 million fee cap previously approved as reasonable by the Court, ECF No.
834, p. 23, and includes a reduction pursuant to a call with the Court on April 30, 2018.

                                                 3
